Exhibit 99.1 United States Short Oil Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (570,560 ) Unrealized Gain (Loss) on Market Value of Futures 543,890 Interest Income 490 Total Income (Loss) $ (26,180 ) Expenses Investment Advisory Fee $ 6,494 Brokerage Commissions 802 NYMEX License Fee 253 Non-interested Directors' Fees and Expenses 58 Other Expenses 96,000 Total Expenses 103,607 Expense Waiver (94,376 ) Net Expenses $ 9,231 Net Gain (Loss) $ (35,411 ) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ 13,306,183 Net Gain (Loss) (35,411 ) Net Asset Value End of Period $ 13,270,772 Net Asset Value Per Unit (300,000 Units) $ 44.24 To the Limited Partners of United States Short Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended November 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Short Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
